Citation Nr: 0620138	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  97-33 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to 
February 1988 and from April 1992 to March 1994.  He also had 
periods of active duty for training that are not relevant to 
the current appeal.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in December 1996, which granted service 
connection for ulcerative colitis, and assigned a 30 percent 
rating for the disorder.

When the case was previously before the Board, the Board 
remanded the issue of ulcerative colitis for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's ulcerative colitis has not been manifested 
by malnutrition, impairment of health or general debility, 
and has reflected moderately severe disability throughout the 
course of the appeal.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent rating for ulcerative colitis are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.114, 
Diagnostic Code 7323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the decision on appeal was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  Thereafter, in 
February 2005 and August 2005 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The claim was readjudicated in a February 2006 
Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis 

The veteran contends that his ulcerative colitis warrants a 
higher disability rating.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
a claim for an increased rating, and what the evidence in the 
claims file shows, or fails to show, with respect to this 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran's ulcerative colitis is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 7323 (2005).  Under this 
code, moderately severe symptoms with frequent exacerbations 
warrant a 30 percent rating.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with health only being fair when disease is 
in remission.  A 100 percent rating is warranted for a 
pronounced condition, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  38 C.F.R. § 4.71a, Diagnostic Code 7323.

The Board observes that the veteran's medical history is also 
significant for hemorrhoids, for which service connection was 
established in April 2005.  In order to avoid a violation of 
the prohibition against pyramiding found in 38 C.F.R. § 4.14, 
symptoms that form the basis of the rating for hemorrhoids 
are not for consideration in the instant appeal.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Upon consideration of all of the evidence of record, the 
Board finds that the veteran's ulcerative colitis is no more 
than moderately severe, with frequent exacerbations.  
Specifically, none of the medical evidence of record 
indicates the veteran suffers from malnutrition, general 
debility, or serious complication such as liver abscess 
related to his ulcerative colitis.  

The medical evidence does note the veteran's complaints of 
daily diarrhea, up to 5 times a day, as well as colonoscopy 
and sigmoidoscopy reports revealing objective findings of 
active ulcerative colitis.  However, the evidence has never 
revealed malnutrition has resulted from the disorder.  In 
this regard, VA examinations in October 1996, July 2000, 
August 2001 and December 2004 all noted that there was no 
evidence of malnutrition.  Moreover, the examination reports 
and treatment records over the course of the claim, from 1996 
to the present, note some weight fluctuation, primarily from 
185 pounds to 195 pounds, with a recent increase in weight to 
204 pounds.  The veteran did report a poor appetite on the 
December 2004 examination.  However, no examiner indicated 
such fluctuations represented malnutrition, anorexia, or 
general debility.  Generally, his weight was considered 
stable in the medical evidence.  

Beginning in June 2002, the veteran was diagnosed with iron 
deficiency anemia based on hemoglobin levels, and placed on a 
supplement.  Thereafter, hemoglobin levels have been within 
normal limits.  The Board has considered whether such a 
finding warrants an increased rating.  However, the presence 
of anemia, which is adequately treated with supplements, 
without any other evidence of severe symptoms, malnutrition, 
impairment of health, or complications such as liver abscess, 
fails to support a conclusion that the veteran's disorder 
more nearly approximates the criteria for a higher 
evaluation.  Rather, the evidence supports the finding that 
his disability is moderately severe, and a disability rating 
in excess of 30 percent is not warranted for any period 
during the pendency of the veteran's claim.  See Fenderson, 
supra.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An initial rating higher than 30 percent for ulcerative 
colitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


